      Case: 1:20-cv-03678 Document #: 14 Filed: 11/07/20 Page 1 of 3 PageID #:57



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LARRY HEARD a/k/a “Mr. Fingers” and       )
ROBERT OWEN,                              )
                                          )
                   Plaintiffs,            )
                                          )                 Case No. 20-cv-03678
       v.                                 )                 Honorable Sharon J. Coleman
                                          )                 Magistrate
TRAX RECORDS, INC., PRECISION/TRAX        )
RECORDS, an entity unknown legal origins, )
RACHAEL SHERMAN nee RACHAEL CAIN          )
p/k/a SCREAMIN’ RACHAEL, doing business   )
as SCREAMING RACHAEL CAIN MUSIC           )
and TRAX RECORDS, and JOHN DOES 1-10,     )
                                          )
                   Defendants.            )
__________________________________________)

                  DEFENDANTS’ FEDERAL RULE OF CIVIL
      PROCEDURE 9(b) AND 12(b)(6) PARTIAL MOTION TO DISMISS COUNTS I
        THROUGH III AND V THROUGH VIII OF PLAINTIFFS’ COMPLAINT

         Defendants, Rachael Cain (“Cain”), Precision/Trax, and Trax Records, Inc. (“Trax

Records”) (Cain, Precision/Trax, and Trax Records are collectively referred to as “Defendants”),

move the Court pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6) to dismiss Counts

I through III and V through VIII of the Complaint filed by Plaintiffs Larry Heard (“Heard”) and

Robert Owens (“Owens”; Heard and Owens are collectively referred to as “Plaintiffs”). In

support of this Motion, the Defendants incorporate herein their Memorandum of Law in Support

of their Federal Rule 9(b) and 12(b)(6) Partial Motion to Dismiss Counts I through III and V

through VIII.

         WHEREFORE, Defendants requests that the Court (1) dismiss Count I through III and

V through VIII, and (2) grant any additional relief the Court deems just and proper.




DM1\11543398.1
      Case: 1:20-cv-03678 Document #: 14 Filed: 11/07/20 Page 2 of 3 PageID #:58



DATED: November 7, 2020

                                       RACHAEL CAIN, PRECISION/TRAX AND
                                       TRAX RECORDS INC.




                                       BY: _____________________________
                                             One of their Attorneys


Richard P. Darke
Duane Morris LLP
190 S. LaSalle Street, Suite 3700
Chicago, IL 60601
(312) 499-6700
rpdarke@duanemorris.com




                                          2
DM1\11543398.1
      Case: 1:20-cv-03678 Document #: 14 Filed: 11/07/20 Page 3 of 3 PageID #:59




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 7, 2020, a copy of the foregoing was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.



                                                               /s/ Richard P. Darke

Robert S. Meloni (pro hac vice forthcoming)
Thomas P. McCaffrey (pro hac vice forthcoming)
MELONI & McCAFFREY, a Professional Corporation
3 Columbus Circle – 15th Floor
New York, New York 10019
Tel: (212) 520-6090
rmeloni@m2lawgroup.com

Christopher M Heintskill (ARDC No. 6272391)
LEVENFELD PEARLSTEIN, LLC
2 North LaSalle, 13th Floor
Chicago, IL 60602
Tel: (312) 346-8380
cheintskill@lplegal.com
Appearing as Local Counsel for Plaintiffs




                                                   3
DM1\11543398.1
